                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                              SHREVEPORT DIVISION

FELTON DUKES                                    CIVIL ACTION NO. 18-348-P

VERSUS                                          CHIEF JUDGE HICKS

WARDEN DARREL VANNOY                            MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Petitioner, and determining that the findings are correct under the

applicable law;

       IT IS ORDERED that Petitioner's application for writ of habeas corpus be DENIED

AND DISMISSED WITH PREJUDICE, sua sponte, because it is time-barred by the one-

year limitation period imposed by the AEDPA.

       Rule 11 of the Rules Governing Section 2254 Proceedings for the U.S. District

Courts requires the district court to issue or deny a certificate of appealability when it

enters a final order adverse to the applicant. The court, after considering the record in

this case and the standard set forth in 28 U.S.C. Section 2253, denies a certificate of

appealability because the applicant has not made a substantial showing of the denial of

a constitutional right.

       THUS DONE AND SIGNED, in Shreveport, Louisiana, on this 27th day of

February, 2020.
